—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner is an inmate at Southport Correctional Facility in Chemung County. He and seven other inmates disregarded an order to leave an area of the prison where an emergency crew was responding to a security problem. As a result, petitioner was found guilty of refusing to obey a direct order, failing to follow directions relating to movement and creating a disturbance. Petitioner challenges the adequacy of the misbehavior report and argues that the administrative determination is not supported by substantial evidence. We find these claims to be without merit. Although claimant asserts that the misbehavior report issued to him is identical to the reports issued to the other inmates, this claim remains unsubstantiated since the other misbehavior reports are not part of the record. In any event, we find that the misbehavior report sufficiently describes the misconduct with which petitioner was charged. In addition, *858the correction officer who signed it testified at the hearing that he witnessed the incident and prepared the report. Accordingly, we find that substantial evidence supports the administrative determination. We have considered petitioner’s remaining claims and find them to be without merit.
Cardona, P. J., Mercure, Crew III, Casey and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.